IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 196 EAL 2018
                                           :
                   Respondent              :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
             v.                            :
                                           :
                                           :
CAREY ABNEY,                               :
                                           :
                   Petitioner              :


                                     ORDER



PER CURIAM

      AND NOW, this 19th day of November, 2018, the Petition for Allowance of Appeal

and Motion for Leave of Court to File an Addendum in the Nature of Correction and

Additions are DENIED.